Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Grammens (US 20120125311 A1), hereinafter Grammens, in view of Alphs (US 20120192849 A1), hereinafter Alphs.

Regarding claim 1, Grammens discloses a method of operating a condensing furnace assembly to heat an external airflow directed into a conditioned space, the method comprising: 
directing heated combustion gases (“Fan 160 may be a variable speed fan that acts to "pull" or draw the gas/air mixture through heat exchanger 150. For example, fan 160 may essentially produce a negative pressure with respect to heat exchanger 150. This negative pressure acts to pull the gas/air mixture from area 138 through burner 140 and heat exchanger 150” paragraph [0016]) through a primary heat exchanger assembly (320), a second stage supplemental heat exchanger assembly, and a condensing stage heat exchanger assembly (“Heat exchanger 150 may include any number of different types of heat exchangers. For example, in one implementation, heat exchanger 150 may include a shell and tube heat exchanger. In other implementations, heat exchanger 150 may include a plate heat exchanger. In still other implementations, heat exchanger 150 may include a combination of shell and tube heat exchanger and a plate heat exchanger. In the implementation illustrated in FIG. 3A, assume that the heat exchanger 150 includes a number of plate heat exchangers. The plate heat exchangers may be fabricated separately with a turning box, or in a single U-shape. In either case, heat exchanger 150 may be configured/designed such that condensation is always achieved, even while heater unit 100 is at full load” paragraph [0025] emphasis added. The separate plate configuration can be seen in figure 3A); where: 
the primary heat exchanger assembly comprises a plurality of aligned tubes, wherein each of the plurality of aligned tubes defines a U-shaped configuration comprising a first straight portion in fluid communication with combustion products from the burner assembly, a second straight portion spaced apart from and parallel to the first straight portion, and a connective portion perpendicular to and connecting the first and second straight portions (See annotated figure 6); 
the second stage supplemental heat exchanger assembly and the condensing stage heat exchanger are disposed interior to and surrounded by the U-shaped configuration of the plurality of aligned tubes of the primary heat exchanger (“In this implementation, heat exchanger 150 is a plate heat exchanger that includes multiple plates 610” paragraph [0033] and “The plate heat 
(i) over the external surfaces of the first straight portion of the primary heat exchanger tubes, over the external surfaces of condensing stage heat exchanger assembly, over the external surfaces of the second stage supplemental heat exchanger assembly, and then over the external surfaces of the second straight portion of the primary heat exchanger, or 
(ii) over the external surface of the second straight portion of the primary heat exchanger, over the external surfaces of the second stage supplemental heat exchanger, over the external surfaces of the condensing stage heat exchanger, and then over the first straight portion of the primary heat exchanger (This is the presumed direction of flow. The fan 340 is not shown in figure 6, however in figure 3A the fan is shown on the side farthest from the burner. Note that if the examiner is incorrect, and the opposite is true then Grammens would meet direction (i)); and 
an external airflow entering in direction (i) or (ii), wherein: (a) when the external airflow passes in direction (i), the first pass of the primary heat exchanger heats the external airflow to a temperature sufficient such that temperature in the condensing stage heat exchanger is above the freezing point of condensate formed within the condensing stage heat exchanger; or (b) when the external airflow passes in direction (ii), the second straight portion of the primary heat exchanger and the second stage supplemental heat exchanger assembly heat the external airflow to a temperature such that a temperature within the condensing stage heat exchanger is above the freezing point of condensate formed within the condensing stage heat exchanger (The flow is heated by a at least the first or second portion of the primary heat regardless of the direction of flow and would not be able to freeze the condensate in the condensing stage).

    PNG
    media_image1.png
    613
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    801
    media_image2.png
    Greyscale

Grammens does not explicitly disclose wherein the condensing furnace assembly is located external to the conditioned space, the external airflow having a temperature below freezing, or an embodiment that possesses the primary heat exchanger of figure 6 with the split heat exchangers 150 of figure 3A.

	Grammens states “Heat exchanger 150 may include any number of different types of heat exchangers. For example, in one implementation, heat exchanger 150 may include a shell and tube heat exchanger. In other implementations, heat exchanger 150 may include a plate heat exchanger. In still other implementations, heat exchanger 150 may include a combination of shell and tube heat exchanger and a plate heat exchanger. In the implementation illustrated in FIG. 3A, assume that the heat exchanger 150 includes a number of plate heat exchangers. The plate heat exchangers may be fabricated separately with a turning box, or in a single U-shape. In either case, heat exchanger 150 may be configured/designed such that condensation is always achieved, even while heater unit 100 is at full load” paragraph [0025]. This statement suggest an interchangeability of the heat exchanger 150. The Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

	Grammens does not explicitly disclose wherein the condensing furnace assembly is located external to the conditioned space, the external airflow having a temperature below freezing.

However, Alphs teaches wherein the condensing furnace assembly is located external to the conditioned space (“FIG. 1 illustrates a furnace 10. In one embodiment, the furnace 10 is mounted to a roof of a building or other structure to provide heated air to a conditioned space or room within the building. In other embodiments, the furnace 10 can be mounted to other suitable locations on the building, such as an exterior wall or the like. In yet other embodiment, the furnace 10 can be mounted to a frame and ducts can be used to fluidly couple the furnace 10 to the conditioned space or room within the building” paragraph [0013]), the external airflow having a temperature below freezing (“In the illustrated embodiment, the flow of air is first heated by the primary heat exchanger 20 which is directly downstream from the burners 40 and then the flow of air is heated by the secondary heat exchanger 22, which is downstream from the primary heat exchanger 20. Such an arrangement inhibits condensate from forming and then freezing in the primary heat exchanger 20 due to the relatively high temperatures adjacent the burners 40. When the flow of air drawn through the air inlet 26 is at or below 0 Celsius or the freezing temperature of water this arrangement may be particularly beneficial. Any condensate that forms in the secondary heat exchanger 22 is inhibited from freezing because the flow of air has already been heated to a temperature above the freezing temperature of water by the first heat exchanger 20. Such an arrangement is particularly useful in applications where a majority of the air drawn through the air inlet 26 is ambient or outdoor air, which may be at temperatures below the freezing temperature of water” paragraph [0023]).

In view of the teachings of Alphs, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the condensing furnace assembly is located external to the conditioned space, the external airflow having a temperature below freezing as is taught in Alphs, in the method of operating a furnace assembly disclosed by Grammens.
One would have been motivated to include wherein the condensing furnace assembly is located external to the conditioned space, the external airflow having a temperature below freezing because Alphs states “a majority of the air drawn through the air inlet 26 is ambient or outdoor air” (paragraph [0023]). Therefore, mounting the furnace exteriorly to the building will improve air quality by providing fresh air. Additionally, mounting the furnace exteriorly will free indoor space for the occupants.

Regarding claim 3, Grammens, as modified by Alphs, discloses the method of operating a furnace assembly according to claim 1, wherein the temperature of the external airflow entering over the primary heat exchanger assembly is less than 0 °F (The method has been modified by Alphs to include “When the flow of air drawn through the air inlet 26 is at or below 0 Celsius” paragraph [0023]. Below 0 degrees C encompasses the claimed range. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003)).

Regarding claim 4, Grammens, as modified by Alphs, discloses the method of operating a furnace assembly according to claim 1 further comprising a combustion air device to draw the combustion gases through the primary heat exchanger assembly, second stage supplemental heat exchanger assembly, and condensing stage heat exchanger assembly such that the combustion gases are exhausted from the furnace assembly (“Fan 160 may be a variable speed fan that acts to "pull" or draw the gas/air mixture through heat exchanger 150. For example, fan 160 may essentially produce a negative pressure with respect to heat exchanger 150. This negative pressure acts to pull the gas/air mixture from area 138 through burner 140 and heat exchanger 150” paragraph [0016]).

Regarding claim 5, Grammens, as modified by Alphs, discloses the method of operating a furnace assembly according to claim 4, wherein a portion of the combustion gas is converted into the condensate liquid within the condensing heat exchanger (“Collector box 330 may be coupled to heat exchanger 150 and may include a single condensate drain” paragraph [0026]).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grammens, in view of Alphs, and further in view of Schaus (US 4275705 A), hereinafter Schaus.

Regarding claim 2, Grammens, as modified by Alphs, discloses the method of operating a furnace assembly of claim 1. 

Grammens, as modified by Alphs, does not explicitly disclose modulating the burner assembly to combust gas above a dew point temperature of exhaust gases wherein the combustion gases are introduced into and through the primary heat exchanger and second stage supplemental heat exchanger assemblies above the dew point temperature while the airflow traverses over the heat exchanger assembly (The examiner notes that Grammens states “Collector box 330 may be coupled to heat exchanger 150 and may include a single condensate drain” paragraph [0026]. The collector box is positioned mostly under the tertiary heat exchanger in figure 3A, however it is possible that condensate may flow from the secondary heat exchanger).

However, Schaus teaches modulating the burner assembly to combust gas above a dew point temperature of exhaust gases wherein the combustion gases are introduced into and through the primary heat exchanger and second stage supplemental heat exchanger assemblies above the dew point temperature while the airflow traverses over the heat exchanger assembly (“a tertiary heat exchanger in communication with said secondary heat exchanger for receiving hot gaseous products of combustion from the secondary heat exchanger at a temperature above the dewpoint of any condensible gases” claim 24).


One would have been motivated to include modulating the burner assembly to combust gas above a dew point temperature of exhaust gases wherein the combustion gases are introduced into and through the primary heat exchanger and second stage supplemental heat exchanger assemblies above the dew point temperature while the airflow traverses over the heat exchanger assembly because maintaining the exhaust through the first two heat exchangers above the dewpoint will ensure that only one collection point for condensate is necessary in the tertiary heat exchanger.

Regarding claim 6, Grammens, as modified by Alphs, discloses the method of operating a furnace assembly according to claim 5. 

Grammens, as modified by Alphs, does not disclose wherein condensate within the second stage supplemental heat exchanger does not occur when the temperature of the external airflow flowing over the primary heat exchanger assembly is below freezing (The examiner notes that Grammens states “Collector box 330 may be coupled to heat exchanger 150 and may include a single condensate drain” paragraph [0026]. The collector box is positioned mostly under the tertiary heat exchanger in figure 3A, however it is possible that condensate may flow from the secondary heat exchanger).

However, Schaus teaches wherein condensate within the second stage supplemental heat exchanger does not occur (“a tertiary heat exchanger in communication with said secondary heat exchanger for receiving hot gaseous products of combustion from the secondary heat exchanger at a temperature above the dewpoint of any condensible gases” claim 24).


One would have been motivated to include wherein condensate within the second stage supplemental heat exchanger does not occur because maintaining the exhaust through the first two heat exchangers above the dewpoint will ensure that only one collection point for condensate is necessary in the tertiary heat exchanger.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grammens, in view of Alphs, and further in view of Brown (US 4986748 A), hereinafter Brown.

Regarding claim 7, Grammens, as modified by Alphs, discloses the method of operating a furnace assembly according to claim 1. 

Grammens, as modified by Alphs, does not disclose maintaining operation of the condensing furnace at a turndown ratio of about 5:1.

However, Brown teaches maintaining operation of the furnace at a turndown ratio of about 5:1 (“An oxygen-fuel burner is disclosed which has a wide range of operation, allowing turn-down ratios of 5 to 1” abstract).

In view of Brown’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include maintaining operation of the furnace at a turndown ratio of about 5:1 as is taught in Brown, in the method of operating a furnace assembly disclosed by Grammens.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grammens.

Regarding claim 8, Grammens discloses a condensing furnace comprising: 
a burner assembly (140), a manifold assembly (310), and a combustion air device (160); 
a primary heat exchanger assembly comprising a plurality of aligned tubes (320), wherein each of the plurality of aligned tubes defines a U-shaped configuration comprising a first straight portion in fluid communication with combustion products from the burner assembly, a second straight portion spaced apart from and parallel to the first straight portion, and a connective portion perpendicular to and connecting the first and second straight portions (See annotated figure 6 above); 
a second stage supplemental heat exchanger assembly (“Heat exchanger 150 may include any number of different types of heat exchangers. For example, in one implementation, heat exchanger 150 may include a shell and tube heat exchanger. In other implementations, heat exchanger 150 may include a plate heat exchanger. In still other implementations, heat exchanger 150 may include a combination of shell and tube heat exchanger and a plate heat exchanger. In the implementation illustrated in FIG. 3A, assume that the heat exchanger 150 includes a number of plate heat exchangers. The plate heat exchangers may be fabricated separately with a turning box, or in a single U-shape. In either case, heat exchanger 150 may be configured/designed such that condensation is always achieved, even while heater unit 100 is at full load” paragraph [0025] emphasis added. The separate plate configuration can be seen in figure 3A. The second stage being adjacent 320); and 
a condensing stage heat exchanger assembly (“Heat exchanger 150 may include any number of different types of heat exchangers. For example, in one implementation, heat exchanger 150 may include a shell and tube heat exchanger. In other implementations, heat exchanger 150 may include a plate heat exchanger. In still other implementations, heat exchanger 150 may include a combination of shell and tube heat exchanger and a plate heat exchanger. In the implementation illustrated in FIG. 3A, assume The plate heat exchangers may be fabricated separately with a turning box, or in a single U-shape. In either case, heat exchanger 150 may be configured/designed such that condensation is always achieved, even while heater unit 100 is at full load” paragraph [0025] emphasis added. The separate plate configuration can be seen in figure 3A. The condensing stage being adjacent the second stage and featured with dimples); 
the second stage supplemental heat exchanger assembly and the condensing stage heat exchanger being each being disposed interior to and surrounded by the U-shaped configuration of the plurality of aligned tubes of the primary heat exchanger (“In this implementation, heat exchanger 150 is a plate heat exchanger that includes multiple plates 610” paragraph [0033] and “The plate heat exchangers may be fabricated separately with a turning box” paragraph [0025]), where the second stage supplemental heat exchanger assembly and the condensing stage heat exchanger assembly are oriented such that external airflow traversing over the heat exchanger is in one of the following directions: 
(i) over the external surfaces of the first straight portion of the primary heat exchanger tubes, over the external surfaces of condensing stage heat exchanger assembly, over the external surfaces of the second stage supplemental heat exchanger assembly, and then over the external surfaces of the second straight portion of the primary heat exchanger, or 
(ii) over the external surface of the second straight portion of the primary heat exchanger, over the external surfaces of the second stage supplemental heat exchanger, over the external surfaces of the condensing stage heat exchanger, and then over the first straight portion of the primary heat exchanger (This is the presumed direction of flow. The fan 340 is not shown in figure 6, however in figure 3A the fan is shown on the side farthest from the burner. Note that if the examiner is incorrect, and the opposite is true then Grammens would meet direction (i)), 
such that the external airflow temperature is heated to a temperature above the freezing point of condensate formed within the condensing stage heat exchanger assembly whether the external airflow is in direction (i) or (ii) (The flow is heated by a at least the first or second portion of the primary heat regardless of the direction of flow and would not be able to freeze the condensate in the condensing stage).



Grammens states “Heat exchanger 150 may include any number of different types of heat exchangers. For example, in one implementation, heat exchanger 150 may include a shell and tube heat exchanger. In other implementations, heat exchanger 150 may include a plate heat exchanger. In still other implementations, heat exchanger 150 may include a combination of shell and tube heat exchanger and a plate heat exchanger. In the implementation illustrated in FIG. 3A, assume that the heat exchanger 150 includes a number of plate heat exchangers. The plate heat exchangers may be fabricated separately with a turning box, or in a single U-shape. In either case, heat exchanger 150 may be configured/designed such that condensation is always achieved, even while heater unit 100 is at full load” paragraph [0025]. This statement suggest an interchangeability of the heat exchanger 150. The substitution of one known element (the plate heat exchanger of the embodiment of figure 6) for another (separately fabricated plate heat exchanger of figure 3A) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the heat exchanger 150 taught in figure 3A would have yielded predictable results, namely, a path for combustion gases which is directed into and then back out of the path of the air to be heated (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grammens, in view of Tallman (US 4860725 A), hereinafter Tallman.

Regarding claims 9-11, Grammens discloses the condensing furnace according to claim 8. 

Grammens does not disclose:
wherein the second stage supplemental heat exchanger assembly is an intermediate single-pass tubular heat exchange section made from a stainless steel alloy;

wherein the condensing stage heat exchanger assembly includes a tube having a plurality of fins.

However, Tallman teaches:
wherein the second stage supplemental heat exchanger assembly is an intermediate single-pass tubular heat exchange section made from a stainless steel alloy (“assemblies 46, 52 respectively comprise fifteen stainless steel tubes” column 3, line 66);
wherein the condensing stage heat exchanger assembly is a single-pass tubular heat exchanger section with a stainless steel alloy (“assemblies 46, 52 respectively comprise fifteen stainless steel tubes” column 3, line 66); and
wherein the condensing stage heat exchanger assembly includes a tube having a plurality of fins (“fin-and-tube condenser assembly 52” column 3, line 1).

    PNG
    media_image3.png
    331
    708
    media_image3.png
    Greyscale

In view of Tallman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include material and style of heat exchangers as is taught in Tallman, in the condensing furnace disclosed by Grammens.
One would have been motivated to include the material and style of heat exchangers because stainless steel is known for its resistance to corrosion (hence stainless). Additionally fins improve heat .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grammens, in view of Brown.

Regarding claim 12, Grammens discloses the condensing furnace according to claim 8, wherein the turndown ratio of the condensing furnace is about 5 to 1.

Grammens does not disclose wherein the turndown ratio of the condensing furnace is about 5 to 1.

However, Brown teaches wherein the turndown ratio of the condensing furnace is about 5 to 1 (“An oxygen-fuel burner is disclosed which has a wide range of operation, allowing turn-down ratios of 5 to 1” abstract).

In view of Brown’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the turndown ratio of the condensing furnace is about 5 to 1 as is taught in Brown, in the method of operating a furnace assembly disclosed by Grammens.
One would have been motivated to include wherein the turndown ratio of the condensing furnace is about 5 to 1 because Brown states that this is a “wide range.” Having the capability to operate at a wide range expands the usefulness of the furnace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahn (US 20080314375 A1) “Second heat exchanger 105 and the areas in which the liquid condensate 113 forms and flows can be fabricated using corrosion resistant materials such as 
Tsunekawa (US 20110297139 A1) 

    PNG
    media_image4.png
    397
    489
    media_image4.png
    Greyscale

Ho (US 20030070672 A1) “Condensate drainage system for an outdoor condensing furnace”
Haydock (US 20120085514 A1) “At an exit of the PHX 16, a temperature of the flue gas 14 is still at a level that exceeds a dew point temperature at which moisture will condense out of the flue gas 14. The flue gas 14 then flows into a condensing heat exchanger (CHX) 22 in which the temperature of the flue gas 14 is lowered and walls of the CHX 22 are below the dew point causing condensation of the flue gas 14 and further removing thermal energy from the flue gas 14” paragraph [0017]

    PNG
    media_image5.png
    524
    483
    media_image5.png
    Greyscale

Stothert (US 20110120443 A1) “The system maintains stable combustion between 100% of maximum fuel flow and 20% of maximum fuel flow; i.e. 5:1 turndown” paragraph [0061]
Clancy () 

    PNG
    media_image6.png
    672
    551
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762